DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Xiangqi et al. (CN101470249).

Re claim 1, Xiangqi et al. further teaches for example in fig. 1 and 2, an optical imaging lens assembly sequentially comprising, from, an object side to an image side along an optical axis, a first lens group and a second lens group, wherein the first lens group comprises: a first lens (10), having a positive refractive power (abstract); and a second lens (20), having a negative refractive power (abstract); the second lens group 

Re claim 6, Xiangqi et al. further teaches for example in fig. 1 and 2, a radius of curvature R3 of an object-side surface of the second lens and a radius of curvature R4 of an image-side surface of the second lens satisfy: |R3-R4|/|R3+R43| ≤ 3 (Table 1).

Re claim 7, Xiangqi et al. further teaches for example in fig. 1 and 2, a radius of curvature R1 of an object-side surface of the first lens and a radius of curvature R4 of an image-side surface of the second lens satisfy: 0 ≤ R1/R4 ≤ 1 (Table 1).

Claims 9, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Luo et al. (CN103135204).

Re claim 9, Luo et al. further teaches for example in fig. 1 and 4, an optical imaging lens assembly sequentially comprising, from an object side to an image side along an optical axis, a first lens group and a second lens group, wherein the first lens group comprises: a first lens (110), having a positive refractive power (fig. 3); and a second lens (120), having a negative refractive power (fig. 3), the second lens group comprises: at least one optical element (130, 140, 150), wherein an object -side surface 

Re claim 12, Luo et al. further teaches for example in fig. 1 and 4, the ΣAT and an effective focal length f of the optical imaging lens assembly satisfy: 0 ≤ ΣAT/f ≤ 1.1 (para. 0094 and fig. 3).

Re claim 15, Luo et al. further teaches for example in fig. 1 and 4, a radius of curvature R3 of an object-side surface of the second lens and a radius of curvature R4 of an image-side surface of the second lens satisfy: |R3-R4|/|R3+R4| ≤ 3 (para. 0094 and fig. 3).

Re claim 16, Luo et al. further teaches for example in fig. 1 and 4, a radius of curvature R1 of an object-side surface of the first lens and a radius of curvature R4 of an image-side surface of the second lens satisfy: 0 ≤ R1/R4 ≤ 1 (para. 0094 and fig. 3).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hashimoto et al. (CN102650727).

Re claim 17, Hashimoto et al. teaches for example in fig. 1 and 3, an optical imaging lens assembly sequentially comprising, from an object side to an image side along an optical axis, a first lens group and a second lens group, wherein the first lens group comprises: a first lens (L1), having a positive refractive power (Table 1); and a second lens (L2), having a negative refractive power (Table 1), wherein a combined refractive power of the first lens and the second lens is a positive refractive power (Table 1); the second lens group comprises: at least one optical element (L3, L4, L5), wherein an object -side surface and an image-side surface of the at least one optical element are aspheric surfaces (Table 1); and a plurality of lenses having refractive powers (Table 1), wherein one lens (L5), in the plurality of lenses, closest to an image plane of the optical imaging lens assembly has a negative refractive power (fig. 1 and 3); and the optical imaging lens assembly satisfies: -3 ≤ f12/fL ≤ -1 (Table 1), wherein f12 represents a combined focal length of the first lens and the second lens, and fL represents an effective refractive power of the one lens closest to the image plane in the second lens group.

Allowable Subject Matter
Claims 2-5, 8, 10, 11, 13, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior .

Specifically regarding claims 2-5, and 8, Xiangqi et al. (CN101470249) teaches the state of the art of an optical imaging lens assembly.
But, Xiangqi et al. fails to explicitly teach a combination of all the claimed features in each of dependent claims 2-5, and 8.

Specifically regarding claims 8, 10, 11, 13, and 14, Luo et al. (CN103135204) teaches the state of the art of an optical imaging lens assembly.
But, Luo et al. fails to explicitly teach a combination of all the claimed features in each of dependent claims 8, 10, 11, 13, and 14.

Specifically regarding claims 18 and 19, Hashimoto et al. (CN102650727) teaches the state of the art of an optical imaging lens assembly.
But, Hashimoto et al. fails to explicitly teach a combination of all the claimed features in each of dependent claims 18 and 19.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	1-16-21